Exhibit 10.8
EXELIS INC. 1997 LONG-TERM INCENTIVE PLAN
1. ESTABLISHMENT AND PURPOSE
1.1 Establishment of the Plan. Exelis Inc., an Indiana corporation, hereby
establishes an incentive compensation plan to be known as the “Exelis Inc. 1997
Long-Term Incentive Plan” (the “Plan”), as set forth in this document. The Plan
first became effective as of October 31, 2011 (the “Effective Date”) following
the spin-off of Exelis Inc. from ITT Corporation (the “Predecessor Corporation”)
on October 31, 2011. The Predecessor Corporation maintained a similar plan prior
to the spin-off (the “Predecessor Plan”), and the Plan was created to govern the
awards under the Predecessor Plan, as revised to reflect the spin-off from the
Predecessor Corporation. The Plan shall remain in effect until terminated by the
Board as provided in Section 9.1 hereof, and Participants shall receive full
credit for their service and participation with the Predecessor Corporation as
provided in Section 5.8 hereof.
1.2 Purposes. The purposes of the Plan are to promote the achievement of
long-term objectives of the Company by tying Key Employees’ long-term incentive
opportunities to preestablished goals; to attract and retain Key Employees of
outstanding competence, and to encourage teamwork among them; and to reward
performance based on the successful achievement of the preestablished
objectives. Awards will be made, at the discretion of the Committee, to Key
Employees (including officers and Directors who are also employees) whose
responsibilities and decisions directly affect the performance of any
Participating Company. It is intended that, if desired, compensation payable
under the Plan will qualify as “performance-based compensation,” within the
meaning of Section 162(m) of the Code and regulations promulgated thereunder.
2. DEFINITIONS Whenever used in the Plan, the following terms shall have the
meanings set forth below:
(a) An “Acceleration Event” shall be deemed to have occurred if the conditions
set forth in any one or more of the following paragraphs shall have been
satisfied:
(i) a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Exchange Act disclosing that any
person (within the meaning of Section 13(d) of the Exchange Act), other than the
Company or a Subsidiary or any employee benefit plan sponsored by the Company or
a Subsidiary, is the Beneficial Owner directly or indirectly of twenty percent
(20%) or more of the outstanding Common Stock $1 par value, of the Company (the
“Stock”);
(ii) any person (within the meaning of Section 13(d) of the Exchange Act), other
than the Company or a Subsidiary, or any employee benefit plan sponsored by the
Company or a Subsidiary, shall purchase shares pursuant to a tender offer or
exchange offer to acquire any Stock of the Company (or securities convertible
into Stock) for cash, securities or any other consideration, provided that after
consummation of the offer, the person in question is the Beneficial Owner,
directly or indirectly, of twenty percent (20%) or more of the outstanding

 



--------------------------------------------------------------------------------



 



Stock of the Company (calculated as provided in paragraph (d) of Rule 13d-3
under the Exchange Act in the case of rights to acquire Stock);
(iii) the consummation of
(a) any consolidation, business combination or merger involving the Company,
other than a consolidation, business combination or merger involving the Company
in which holders of Stock immediately prior to the consolidation, business
combination or merger (x) hold fifty percent (50%) or more of the combined
voting power of the Company (or the corporation resulting from the merger or
consolidation or the parent of such corporation) after the merger and (y) have
the same proportionate ownership of common stock of the Company (or the
corporation resulting from the merger or consolidation or the parent of such
corporation), relative to other holders of Stock immediately prior to the
merger, business combination or consolidation, immediately after the merger as
immediately before; or
(b) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of the Company;
(iv) there shall have been a change in a majority of the members of the Board
within a 12-month period unless the election or nomination for election by the
Company’s stockholders of each new director during such 12-month period was
approved by the vote of two-thirds of the directors then still in office who
(x) were directors at the beginning of such 12-month period or (y) whose
nomination for election or election as directors was recommended or approved by
a majority of the directors who where directors at the beginning of such
12-month period; or
(v) any person (within the meaning of Section 13(d) of the Exchange Act) (other
than the Company or a Subsidiary or any employee benefit plan (or related trust)
sponsored by the Company or a Subsidiary) becomes the Beneficial Owner of twenty
percent (20%) or more of the Stock.
(b) “Award” means an award granted to a Key Employee in accordance with the
provisions of the Plan and approved by the Committee.
(c) “Award Agreement” means the written agreement evidencing an Award granted to
a Key Employee under the Plan and approved by the Committee.
(d) “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the general rules and regulations under the Exchange Act.
(e) “Board of Directors” or “Board” means the Board of Directors of the Company.
(f) “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. (All citations to sections of the Code are to such sections
as they may from time to time be amended or renumbered.)
(g) “Committee” means the Compensation and Personnel Committee of the Board or
such other committee as may be designated by the Board to administer the Plan,
all of whose

2



--------------------------------------------------------------------------------



 



members shall be “Non-Employee Directors” under the Exchange Act and “Outside
Directors” under Section 162(m) of the Code.
(h) “Company” means Exelis Inc., an Indiana corporation, and its successors and
assigns; provided, however, that for purposes of grants made under the
Predecessor Plan, Company shall mean the Predecessor Corporation as the original
grantor.
(i) “Director” means an individual who is a member of the Board.
(j) “Disability” means the complete permanent inability of a Key Employee to
perform all of his or her duties under the terms of his or her employment with
any Participating Company, as determined by the Committee upon the basis of such
evidence, including independent medical reports and data, as the Committee deems
appropriate or necessary.
(k) “Effective Date” means the date this Plan becomes effective, as set forth in
Section 1.1 herein.
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.
(m) “Key Employee” means an employee (including any officer or Director who is
also an employee) of any Participating Company whose responsibilities and
decisions, in the judgment of the Committee, directly affect the performance of
the Company and its Subsidiaries.
(n) “Participant” means an employee of a Participating Company who is a Key
Employee and who has received an Award under the Plan.
(o) “Participating Company” means the Company or any Subsidiary or other
affiliate of the Company or any corporation which at the time of award qualifies
as a “subsidiary” of the Company under Section 425(f) of the Code.
(p) “Performance Goal” means one or more Performance Measures expressed as an
objective formula to be used in calculating the amount payable, if any, with
respect to a designated Award and shall be established by the Committee within
the first ninety (90) days of the applicable Performance Period. A Performance
Goal may provide for various levels of payout depending upon the degree to which
the Performance Goal has been achieved.
(q) “Performance Measure” means one or more financial or other objectives
determined by the Committee as provided in Section 3.4 herein.
(r) “Performance Period” means the period determined by the Committee, which
shall be in excess of one year, during which the Performance Goal shall be
achieved.
(s) “Retirement” means eligibility to receive immediate retirement benefits
under a Participating Company tax-qualified defined benefit pension plan.
(t) “Subsidiary” means any corporation in which the Company owns directly or
indirectly through its Subsidiaries at least a majority of the total combined
voting power of all classes of

3



--------------------------------------------------------------------------------



 



stock, or any other entity (including, but not limited to, partnerships and
joint ventures) in which the Company or its Subsidiaries own at least a majority
of the combined equity thereof.
3. ADMINISTRATION
3.1 The Committee. The Plan shall be administered by the Committee, the members
of which shall serve at the pleasure of the Board.
3.2 Authority of the Committee. Subject to the provisions herein, the Committee
shall have full power to select the Key Employees to whom Awards are granted; to
determine the size and frequency of Awards (which need not be the same for each
Participant); to determine the terms and conditions of each Award; to establish
Performance Measures, Performance Goals and Performance Periods (which need not
be the same for each Participant); to set forth guidelines governing the amounts
of Awards; to revise the amounts of Awards and/or the Performance Measures
and/or Performance Goals during a Performance Period to the extent necessary to
preserve the intent thereof, and to the extent necessary to prevent dilution of
Participants’ rights; to construe and interpret the Plan and any agreement or
instrument entered into under the Plan; to establish, amend, rescind, or waive
rules and regulations for the Plan’s administration; and, subject to the
provisions of Article 9 herein, to amend, modify, and/or terminate the Plan.
Further, the Committee shall have the full power to make all other
determinations which may be necessary or advisable for the administration of the
Plan, to the extent consistent with the provisions of the Plan.
As permitted by law, the Committee may delegate its authority and
responsibilities; provided, however, that the Committee may not delegate certain
of its responsibilities hereunder where such delegation may jeopardize
compliance with Section 16 of the Exchange Act or Section 162(m) of the Code,
and all rules and regulations thereunder.
3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan shall be final, conclusive, and binding
on all persons, including the Company, its shareholders, employees,
Participants, and their estates and beneficiaries.
3.4 Performance Goals and Measures. Performance Goals shall be based on one or
more Performance Measures as established by the Committee, which may include
financial measures with respect to the Company and its Subsidiaries or with
respect to a Participating Company. Performance Measures may include factors
such as the attainment of certain target levels of or changes in (i) economic
value added; (ii) after-tax profits; (iii) operational cash flow; (iv) debt or
other similar financial obligations; (v) earnings; (vi) revenues; (vii) net
income; (viii) return on capital; (ix) shareholders’ equity; (x) return on
shareholders’ equity; and (xi) total shareholder return (measured as a change in
the market price of the common stock of the Company plus dividend yield)
relative to one or more indices such as the S&P 500 or the S&P Industrials. In
addition to these Performance Measures, Awards that are not intended to qualify
as performance-based compensation for purposes of Section 162(m) of the Code may
be based on such additional or other criteria as the Committee may determine.
4. ELIGIBILITY AND PARTICIPATION

4



--------------------------------------------------------------------------------



 



4.1 Eligibility and Participation. Eligibility shall be limited to Key
Employees. Participation shall be at the discretion of the Committee.
5. AWARDS
5.1 Award Timing and Frequency. The Committee shall have complete discretion in
determining the number and frequency of Awards to each Participant.
Participation in the Plan shall begin on the first day of each Performance
Period. However, the Committee, at its sole discretion, may grant an Award to a
Key Employee during any Performance Period. In such cases, the Participant’s
degree of participation for such Performance Period may be pro rated, based on
whatever method the Committee shall determine.
5.2 Award Value. Each Award shall have an initial value that is established by
the Committee at the time of Award. The maximum payment that may be made with
respect to Awards to any Participant in any one calendar year shall be
$10,000,000; provided, however, that this limitation shall not apply with
respect to any Award that is paid in a calendar year prior to the year it would
ordinarily be paid because of an Acceleration Event or other transaction or
event that provides for accelerated payment of Awards.
5.3 Achieving Award Value. The Committee shall establish Performance Goals to be
achieved during the Performance Period and the various percentage payouts, if
any, for each Award which are dependent upon the degree to which the Performance
Goals have been achieved, all as shall be referred to in the individual Award
Agreement.
5.4 Certification of Performance Targets. After the end of each Performance
Period, and prior to the payment for such Performance Period, the Committee must
certify in writing the degree to which the Performance Goals and Performance
Measures for the Performance Period were achieved. The Committee shall calculate
the amount of each Participant’s Award for such Performance Period based upon
the Performance Measures and Performance Goals for each Participant. In
establishing Performance Targets and Performance Measures and in calculating the
degree of achievement thereof, the Committee may ignore extraordinary items,
property transactions, changes in accounting standards and losses or gains
arising from discontinued operations. The Committee shall have no authority or
discretion to increase the amount of any Participant’s Award as so determined,
but it may reduce the amount or totally eliminate any Award if it determines in
its absolute and sole discretion that such action is appropriate in order to
reflect the Participant’s performance or unanticipated factors during the
Performance Period.
5.5 Form and Timing of Payment of Awards. Payment with respect to earned Awards
shall be made as soon as practicable following the close of the applicable
Performance Period. Payment shall be made solely in the form of cash.
5.6 Funding of Awards. Awards need not be funded during the Performance Period.
Any obligation of the Company to make payments with respect to Awards shall be a
general obligation of the Company with Participants to whom payment of an Award
may have been earned and due being general creditors of the Company.
5.7 Award Agreements. Each Award shall be evidenced by an Award Agreement, which
shall be approved by the Committee, signed by an officer of the Company and by
the Participant, and

5



--------------------------------------------------------------------------------



 



contain or refer to the terms and conditions that apply to the Award, which
shall include, but shall not be limited to, the amount of the Award, the
Performance Measures, the Performance Goals, the levels of payout dependent upon
the degree to which the Performance Goals have been achieved, and the length of
the Performance Period. The terms and conditions need not be the same for each
Participant, or for each Performance Period.
5.8 Prior Participation. Notwithstanding any other provision of the Plan to the
contrary, all prior service and participation by a Participant with the
Predecessor Corporation shall be credited in full towards a Participant’s
service and participation with the Company.
6. TERMINATION OF EMPLOYMENT
6.1 Termination of Employment Due to Death, Disability, or Retirement. In the
event a Participant’s employment is terminated by reason of death, Disability or
Retirement, the Participant may be entitled to a pro rata payment with respect
to Awards in accordance with such rules and regulations as the Committee shall
adopt.
6.2 Termination for Reasons Other than Death, Disability, or Retirement. In the
event a Participant’s employment is terminated for reasons other than death,
Disability, or Retirement, and other than that brought about by an Acceleration
Event, all rights to any Awards shall be forfeited, unless the Committee
determines otherwise.
7. ACCELERATION EVENT
Upon the occurrence of an Acceleration Event, the Performance Goals attainable
under all outstanding Awards shall be deemed to have been fully earned at one
hundred percent achievement level and shall be paid out in cash upon the
effective date of the Acceleration Event.
Subject to Article 9 herein, prior to the effective date of an Acceleration
Event, the Committee shall have the authority to make any modifications to
outstanding Awards as it determines to be necessary to provide Participants with
an appropriate payout with respect to their Awards.
8. BENEFICIARY DESIGNATION
8.1 Designation of Beneficiary. Each Participant may file with the Participating
Company a written designation of one or more persons as the beneficiary who
shall be entitled to receive payout, if any, with respect to the Award upon his
or her death. The Participant may from time to time revoke or change his or her
beneficiary designation without the consent of any prior beneficiary by filing a
new designation with the Participating Company. The last such designation
received by the Participating Company shall be controlling; provided however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Participating Company prior to the Participant’s death, and in
no event shall it be effective as of a date prior to such receipt.
8.2 Death of Beneficiary. In the event that all the beneficiaries named by a
Participant pursuant to Section 8.1 herein predecease the Participant, any
amounts that would have been paid to the Participant or the Participant’s
beneficiaries under the Plan shall be paid to the Participant’s estate.

6



--------------------------------------------------------------------------------



 



9. AMENDMENT, MODIFICATION, AND TERMINATION
9.1 Amendment, Modification, and Termination. The Board may terminate, amend, or
modify the Plan.
9.2 Awards Previously Granted. No termination, amendment, or modification of the
Plan shall in any manner adversely affect any outstanding Award, without the
written consent of the Participant holding such Award.
10. MISCELLANEOUS PROVISIONS
10.1 Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company or any of its Subsidiaries.
10.2 Nontransferability. No Award may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.
10.3 Rights to Common Stock. Awards do not give Participants any right
whatsoever with respect to shares of the Company’s common stock.
10.4 Costs of the Plan. All costs of the Plan including, but not limited to,
payout of Awards and administrative expenses, shall be incurred as general
obligations of the Company.
10.5 Tax Withholding. The Company shall have the right to require Participants
to remit to the Company an amount sufficient to satisfy applicable Federal,
state, foreign and local withholding tax requirements, or to deduct from all
payments under the Plan amounts sufficient to satisfy all such requirements.
10.6 Successors. All obligations of the Company under the Plan with respect to
payout of Awards shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or other acquisition of all or substantially all of the
business or assets of the Company.
10.7 Indemnification. Each person who is or shall have been a member of the
Committee or the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Articles of Incorporation, By-laws,
insurance or other agreement or otherwise.

7



--------------------------------------------------------------------------------



 



10.8 Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing and hand delivered, or
sent by registered or certified mail to the Secretary of the Company. Notice to
the Secretary of the Company, if mailed, shall be addressed to the principal
executive offices of the Company. Notice mailed to a Participant shall be at
such address as is given in the records of the Company. Notices shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification.
10.9 Severability. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
10.10 Requirements of Law. The granting and payout of Awards shall be subject to
all applicable laws, rules, and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required.
10.11 Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of New York.

8